 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7   UNITED STATES OF AMERICA,                                Case No. 2:16-CV-0220-KJD-NJK
 8                                              Plaintiff,                       ORDER
 9           v.
10   RICHARD C. SHAW, et al.,
11                                           Defendants.
12          Presently before the Court is the parties’ Status Report (#85). The Status Report contains
13   a detailed history of this action. On September 28, 2018, the Court granted the Government’s
14   Motion for Summary Judgment (#73) and granted the relief sought. Since then, Defendants have
15   been cooperating in the sale of real estate assets to pay or relieve the damages incurred and the
16   money owed to the United States. The parties seek an additional 90 days to complete
17   transactions, have them accounted for by the IRS and to calculate a residual judgment against
18   Richard Shaw.
19          Accordingly, the Court orders the parties to file a status report, stipulation to dismiss, or
20   move for final judgment against Defendants in 90 days. The Court orders the Clerk to
21   administratively close the case. The case may be reopened on motion of either party. The Court
22   retains jurisdiction to effect its orders, resolve disputes and to adjudicate and enter a final
23   judgment.
24   IT IS SO ORDERED.
25   Dated this 30th day of September, 2019.
26
27                                                   _____________________________
                                                     Kent J. Dawson
28
                                                     United States District Judge
